Citation Nr: 1045297	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  03-05 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In this decision the RO granted service connection for 
bilateral hearing loss and assigned a noncompensable rating 
effective in March 2006.  The Veteran disagrees with the assigned 
rating.  In May 2009, the Veteran testified before the 
undersigned Veterans Law Judge at a Board video conference 
hearing.  A transcript of that hearing is of record.  This matter 
was previously before the Board in July 2009 at which time the 
hearing loss rating issue was remanded for further development.  
Also before the Board in July 2009 were issues of entitlement to 
service connection for a back disability and for compensation 
benefits for a back disability under 38 U.S.C.A. § 1151.  As the 
Board decided these issues in July 2009 they are no longer on 
appeal.  

The Board pointed out in the July 2009 remand that it did not 
appear that the Veteran filed a timely Substantive Appeal 
regarding his hearing loss claim following the promulgation of 
the February 2008 Statement of the Case (SOC) on this issue.  
However, the RO promulgated a Supplemental SOC (SSOC) on this 
issue in March 2009, and stated if he had not yet filed a formal 
appeal on this claim he should do so as soon as possible.  He 
submitted a VA Form 9 (Appeal to the Board) later that same 
month.  Accordingly, the Board concludes he has perfected a valid 
appeal on this issue.  See Percy v. Shinseki, 23 Vet. App. 37 
(2009).

In July 2010, the RO received a Statement in Support of Claim 
from the Veteran regarding a matter unrelated to his present 
appeal for an increased initial rating for bilateral hearing 
loss.  Since this evidence is not pertinent to the present 
appeal, it is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

From the date of the grant of service connection, the Veteran has 
had bilateral hearing loss manifested by no greater than level II 
hearing acuity in the right ear and level II hearing acuity in 
the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing 
loss have not been met at any point from the effective date of 
the grant of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 3.385, 4.1, 4.85, 4.86 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In the present appeal, 
since the appellate issue (entitlement to assignment of a higher 
initial rating) is a downstream issue from that of filing to 
reopen a claim of entitlement to service connection (for which 
May 2006 and October 2007 VCAA letters were duly sent), another 
VCAA notice is not required.  VAOPGCPREC 8-2003.  Moreover, the 
appellant was issued a duty to assist letter with respect to his 
claim for an increased initial rating for his bilateral hearing 
loss disability in August 2009.

During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  In the instant case, the appellant was provided with the 
disability rating and effective date elements beginning with a 
March 2006 letter.

The Board finds that all necessary assistance has been provided 
to the appellant.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim for a higher initial 
evaluation for service-connected bilateral hearing loss.  This 
includes obtaining identified medical evidence, both VA and 
private, and affording the appellant VA examinations, in June 
2007 and June 2010.  To that end, when VA undertakes to provide a 
VA examination, it must ensure that the examination is adequate.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board 
finds that both VA audiological examination reports on file 
contain sufficient findings with which to properly evaluate the 
appellant's service-connected bilateral hearing loss and are thus 
deemed adequate for rating purposes.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  These reports include a 
review of the Veteran's claims file, are predicated on a physical 
examination, and contain the findings necessary to evaluate the 
appellant's bilateral hearing loss under the applicable rating 
criteria.  Further the Veteran's Social Security Administration 
records are on file and he was afforded a Board hearing which he 
attended via video conference in May 2009.  The appellant has not 
indicated that any additional pertinent evidence exists with 
respect to the claim, and there is no indication that any such 
evidence exists.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the Court held that, in regard to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must also fully describe the functional effects 
caused by a hearing disability in his or her final report.  In 
this case, both the June 2007 and June 2010 VA examination 
reports include questions regarding the effect of the appellant's 
hearing problems on his daily life.  Thus, these examination 
reports include information concerning how the appellant's 
hearing loss has affected his daily functioning.  These reports, 
along with the Veteran's May 2009 hearing testimony, reflect the 
Veteran's reported problems understanding people in crowded 
rooms, hearing in background noise, and hearing voices on the 
television.  Therefore, the Board finds that the June 2007 and 
June 2010 VA examination reports fully describe the functional 
effects of the Veteran's hearing loss and are adequate under 
Martinak.  Further, despite the Veteran's assertions of 
additional evaluation of his hearing by VA, available outpatient 
treatment records contain no such evaluation.

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claim on 
appeal presently being decided and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no risk 
of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.

II.  Facts

Records from the Social Security Administration received in 
February 2004 show that the Veteran was awarded disability 
benefits effective in January 2002 for a primary diagnosis of 
disorders of the muscle, ligament and fascia, and a secondary 
diagnosis of hypertensive cardiovascular disease.  

In February 2006, the Veteran filed to reopen a claim of 
entitlement to service connection for bilateral hearing loss.  He 
reported that he had been diagnosed as having hearing loss by a 
private physician, D.F., in Grand Island, Nebraska.  

Attached to the Veteran's February 2006 claim form was a February 
2006 private audiogram from The Hearing Clinic in graph form.  
There was also a February 2006 letter from audiologist C.A.F. of 
the Hearing Clinic who stated that the February 2006 audiogram 
showed that the Veteran had a mild high frequency sensorineural 
hearing loss bilaterally and that the maximum word recognition 
scores (using the Maryland CNC) were 96% bilaterally.  He also 
reported that pure tone average for 1000, 2000, 3000 and 4000 
Hertz was 36.25 decibels for the right ear and 38.75 decibels for 
the left ear.

On an authorized VA audiological evaluation in June 2007, pure 
tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
35
35
45
LEFT

35
35
40
55

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 98 percent in the left ear.  

The examiner reported that pure tone audiometry revealed 
borderline normal to moderate sensorineural hearing loss in the 
right ear and mild to moderately severe sensorineural hearing 
loss in the left ear.  

VA outpatient records in 2007 and 2008 include a March 2008 VA 
outpatient record noting that the Veteran had had no hearing 
changes.  His ears and tympanic membranes appeared normal and 
external canals were benign.  These records do not reflect that 
audiometric testing had been performed.

VA outpatient records in 2009 include physical findings in 
February 2009 revealing that HEENT (head, eyes, ears, nose and 
throat) findings were grossly normal.  These records also do not 
reflect that audiometric testing had been performed.

The Veteran testified at a Board video conference hearing in May 
2009 that it had become harder and harder to hear and that his 
wife keeps asking him why he has the television on so loud.  He 
said he has to leave whenever he is in a crowded room because he 
is unable to understand anyone.  He also said he went to a VA 
audiologist in March 2008 at which time he was told that he might 
need hearing aids.  He said he had a complete hearing test at 
that time.  He further testified that he stopped working in 2000 
due to back problems and has been in receipt of Social Security 
Disability benefits since 2001.  

On an authorized VA audiological evaluation in June 2010, pure 
tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
35
35
50
LEFT

35
35
45
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 88 percent in the left ear.

The examiner diagnosed the Veteran as having right sensorineural 
hearing loss, normal to moderate in degree, and left 
sensorineural hearing loss, mild to moderate in degree.  The 
examiner further noted that in regard to functional effects of 
the Veteran's hearing loss, amplification would improve the 
Veteran's speech recognition abilities, particularly in 
backgrounds of noise.  The examiner also stated that the 
Veteran's hearing loss had no effect on his usual daily 
activities and that with respect to the effect on occupation, the 
Veteran was not employed.

III.  Analysis

Pertinent Rating Provisions

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also, 
Fenderson v. West, 12 Vet. App. 119 (1999).  As the issue on 
appeal follows the initial grant of service connection in the 
November 2007 rating decision, consideration has been given to 
the possibility that different ratings may be warranted for 
different time periods.  See Fenderson, supra.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2010).  
Under these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  See 
38 C.F.R. § 4.85 (2010).

To evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels from 
level I for essentially normal acuity through level XI for 
profound deafness. 38 C.F.R. § 4.85 (2010).  To evaluate an 
individual's level of disability, Table VI is used to assign a 
Roman numeral designation for hearing impairment based on a 
combination of the percent of speech discrimination and the pure 
tone threshold average. 38 C.F.R. § 4.85(b) (2010). Table VII is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment for each ear.  
38 C.F.R. § 4.85(e) (2010).

If puretone thresholds in each of the specified frequencies of 
1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  38 C.F.R. § 4.86(a) 
(2010).

When the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, the Roman numeral 
designation for hearing impairment will be chosen from either 
Table VI or Table VIa, whichever results in the higher numeral, 
and that numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b) (2010).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R. § 4.85(a) (2010).

Discussion

Private audiology examination findings in February 2006 from 
audiologist C.A.F. revealed that the average pure tone threshold 
at 1,000, 2,000, 3,000, and 4,000 Hertz was 36 decibels in the 
right ear and 39 decibels in the left ear.  Speech recognition 
ability using the Maryland CNC was 96 percent in the right ear 
and 96 percent in the left ear.  These audiological findings 
correspond to a level I hearing in the right ear and level I 
hearing in the left ear.  38 C.F.R. § 4.85, Table VI (2010).  
Under Table VII, a designation of level I hearing in the right 
ear and level I hearing in the left ear yields a noncompensable 
evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).  
Moreover, as the findings provided by audiologist C.A.F. consist 
only of the average puretone decibel threshold from 1000 through 
4000 hertz and do not include the puretone decibel level at each 
level, i.e., at 1000, 2000, 3000 and 4000 Hertz respectively, a 
determination regarding whether section 4.86 for exceptional 
patterns of hearing impairment applies cannot be made based on 
such findings.  As far as the February 2006 audiogram results, as 
is noted in the facts above, this audiogram is in graph form. The 
Court has held that the Board may not interpret an audiogram in 
graph form.  See Kelly v. Brown, 7 Vet. App. 471, (1995) (holding 
that neither the Board nor the RO may interpret graphical 
representations of audiometric data).

Additional audiological findings obtained by VA in June 2007 
revealed that the average pure tone threshold at 1,000, 2,000, 
3,000, and 4,000 Hertz was 35 decibels in the right ear and 41 
decibels in the left ear.  Speech recognition ability using the 
Maryland CNC was 98 percent in the right ear and 98 percent in 
the left ear.  These audiological findings also correspond to a 
level I hearing in the right ear and level I hearing in the left 
ear.  38 C.F.R. § 4.85, Table VI (2010).  Under Table VII, a 
designation of level I hearing in the right ear and level I 
hearing in the left ear yields a noncompensable evaluation.  38 
C.F.R. § 4.85, Diagnostic Code 6100 (2010).  

Consideration has been given to section 4.86 for exceptional 
patterns of hearing impairment with respect to the June 2007 
audiological findings, but this section is not applicable to such 
findings.  This is so since pure tone threshold levels were 
neither 55 dB or higher at each of the four frequencies, i.e., at 
1000, 2000, 3000 and 4000 Hertz, nor were they 30 dB or less at 
1,000 Hertz and 70 dB or more at 2000 Hertz.  See 38 C.F.R. § 
4.86(a) & (b).

As to VA audiological examination findings in June 2010, these 
findings revealed that the average pure tone threshold at 1,000, 
2,000, 3,000, and 4,000 Hertz was 36 decibels in the right ear 
and 44 decibels in the left ear.  Speech recognition ability 
using the Maryland CNC was 88 percent in the right ear and 88 
percent in the left ear.  These audiological findings correspond 
to a level II hearing in the right ear and level II hearing in 
the left ear.  38 C.F.R. § 4.85, Table VI (2010).  Under Table 
VII, a designation of level II hearing in the right ear and level 
II hearing in the left ear yields a noncompensable evaluation.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

Regarding the June 2010 audiological findings and section 4.86 
for exceptional patterns of hearing impairment, this section is 
not applicable as pure tone threshold levels were neither 55 dB 
or higher at each of the four frequencies, i.e., at 1000, 2000, 
3000 and 4000 hertz, nor were they 30 dB or less at 1,000 Hertz 
and 70 dB or more at 2000 Hertz.  See 38 C.F.R. § 4.86(a) & (b).

The Board in no way discounts the difficulties that the Veteran 
experiences as a result of his hearing loss.  However, the degree 
to which this disability affects the average impairment of 
earnings, according to the Rating Schedule, results in a 
noncompensable disability rating.  See Id.; 38 U.S.C.A. § 1155 
(2010).  Disability ratings for hearing impairment are derived by 
a mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As 
such, a compensable evaluation for the Veteran's service-
connected hearing loss is not warranted.

For the foregoing reasons, the Veteran's claim for an initial 
compensable evaluation for bilateral hearing loss must be denied 
from the date of the grant of service connection.  In reaching 
this conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 
(West 2002).



Extraschedular Consideration

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability. Under the approach prescribed by 
VA, if the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required. 
In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1). (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

In the present case, the Veteran has reported difficulty hearing 
and communicating with others as a result of his bilateral 
hearing loss.  In terms of his occupation, the Veteran testified 
in May 2009 that he stopped working in 2001 due to back problems.  
Indeed, records from the Social Security Administration show that 
the Veteran was awarded disability benefits in 2002 for a 
disorder of the muscle, ligament and fascia, and for hypertensive 
cardiovascular disease.  Thus, as the Veteran is not currently 
employed, there can be no functional effects of his bilateral 
hearing loss on his occupational functioning.  The Board does 
acknowledge that the service-connected bilateral hearing loss 
interferes with communication ability, but finds that his 
disability picture is contemplated by the rating schedule.  In 
addition, as noted above, the record contains no objective 
evidence that the Veteran's service-connected bilateral hearing 
loss results in marked interference with earning capacity or 
employment beyond that interference contemplated by the assigned 
evaluation and the objective evidence does not reflect frequent 
periods of hospitalization due to this disability.  Accordingly, 
the Board finds that 38 C.F.R. § 3.321 is inapplicable.  See Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

Entitlement to an initial compensable evaluation for bilateral 
hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


